Citation Nr: 1135614	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for dyspnea, as secondary to allergies.

4.  Entitlement to service connection for sinus disability.

5.  Entitlement to service connection for left foot disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. L.H.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied reopening a previously-denied claim for service connection for a low back disability, denied service connection for the 5 disabilities listed on the title page, and denied entitlement to a TDIU.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  A transcript of the hearing is associated with the claims file.  

At the hearing, the undersigned AVLJ left the claims file open for 90 days to allow the Veteran to submit additional evidence.  After the hearing, the Veteran submitted VA medical center (VAMC) records and Social Security Administration (SSA) records, without a waiver of initial consideration of that evidence by the RO.  The additional evidence pertains to the claimed low back disability.  As addressed below, the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability based on a private opinion and not the additional evidence.  Therefore, remand to the RO for consideration of the evidence is not required in regard to the new-and-material aspect of the claim, as the Veteran is not prejudiced by the Board's favorable finding of new and material evidence having been submitted.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for (1) a low back disability and (2) bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for low back disability was denied in a May 2004 rating decision that was not appealed.

2.  Evidence received since the low back disability rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have respiratory disabilities, such as allergies, dyspnea, as secondary to allergies, and sinus disability.

4.  The preponderance of the evidence is against a finding that a current left foot disability had its onset in service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the May 2004 rating decision, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for entitlement to service connection for respiratory disabilities, such as allergies, dyspnea, as secondary to allergies, and sinus disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303(2010).

3.  The criteria for entitlement to service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision in May 2004, the RO reopened and denied the Veteran's claim for service connection for post operative herniated disc of the lumbosacral spine at L5 - S1 (low back disability).  Service connection was denied on the basis that the current low back disability was not shown by the medical evidence of record to be proximately due to complaints of low back pain in December 1969 or to another in-service injury, disease, or event.

The evidence received subsequent to the May 2004 rating decision includes a June 2008 private opinion in which a chiropractor opined that after reviewing the Veteran's military record to include an injury in December 1969, and comparing his most recent conditions, the current problems began while he was in the military service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order.

Service Connection

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in July 2008, before the initial adjudication of the claims for service connection, advising him of the elements required to establish entitlement to service connection, of the respective duties of VA and the claimant in obtaining evidence, and notice with respect to the disability-rating and effective-date elements of the claims.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and SSA records are on file, as well as treatment records from those VA and non-VA providers identified by the Veteran as having relevant records.  The Veteran has not been afforded VA examinations in regards to the etiology of the claimed respiratory disabilities and the left foot disability, but as explained in detail below he has not presented a prima facie case for service connection and examination is accordingly not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

As noted above, at the March 2011 hearing, the undersigned AVLJ left the claims file open for 90 days to allow the Veteran to submit additional evidence.  At this hearing, the Veteran indicated that he had requested medical records addressing the issues of allergies or dyspnea.  Neither the Veteran nor his representative submitted evidence regarding these issues during the 90 days.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Respiratory disabilities

The Veteran contends that he is entitled to service connection for respiratory disabilities, such as allergies, dyspnea, as secondary to allergies, and sinus disability.  

STRs show that on subjective reports of medical history completed by the Veteran in July 1968, he replied in the affirmative to the questions "have you ever had or have you now" hay fever, asthma, and shortness of breath.  In the physician's summary and elaboration of all pertinent data section of this report, the Veteran noted that he has asthma 7 - 8 years prior with no trouble since, dyspnea the year prior for 3 months while working in a picture frame factory with "none" after leaving.  Additional STRs show that the Veteran complained, on two occasions, of a sore throat, cold, and sinus congestion for two days.

Post service treatment records show that the Veteran repeatedly reported no known allergies (NKA) in VA medical records; complained of an upper respiratory infection (URI), runny nose, cough, itchy throat, and head congestion in June 2005; and complained of cold-like symptoms, nasal congestion, and dry cough in December 2005.  

Based on thorough review of the evidence of record, the Board has determined that service connection for respiratory disabilities is not in order because the record establishes that the Veteran did not have such disabilities during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

As previously noted, while the Veteran complained of sore throat, cold, and sinus congestion on two occasions while in service, the remainder of his STRs are silent for complaints of respiratory disabilities.  Moreover, the first respiratory complaints after service were not until 2005, approximately 35 years after separation.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disabilities under consideration and service, such evidence must fail.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran is not competent to render an opinion concerning medical diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no diagnosis of respiratory disabilities.

Therefore, for the reasons and bases expressed above, the Board concludes that the evidence in this case preponderates against the claims and the benefit of the doubt rule is not for application.  Gilbert, 1 Vet. App. at 53.
Left Foot Disability Claim 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a left foot disability.  The Veteran has not provided competent evidence, even by his own statements, of a disease or injury of the left foot in service.  For example, the service treatment records do not show any complaints of or treatment for a left foot disability.  In an August 1968 Report of Medical History completed by the Veteran at that time, he replied in the affirmative to the question "have you ever had or have you now" history of broken bones, indicating that he had surgery on the arch of his left foot at age 9.  While the Veteran reported a broken left arch when he was 9 years old, he did not demonstrate any disease or injury to his left foot during service.  At that time (service separation), he specifically denied ever having or having then foot trouble.

The April 1970 Report of Medical Examination shows that clinical evaluation of the feet was normal.  Additionally, the Veteran attested he certified that he had read and understood the provisions of "BUMED INST[RUCTION]. 6120.2B."  In Real vs. US, the U.S. Court of Appeals for the Federal Circuit noted that this instruction "informed the service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician." 906 F.2d 1557, 1559 (Fed. Cir. 1990).  Thus, the fact that the Veteran did not report any foot problems at that time is evidence against a foot disability in service.

An April 1972 private medical record shows that the Veteran was there for low back and right leg pain.  The examiner noted the Veteran had swelling over the top of the left foot, "which [] was a traumatic injury while bowling."  It is clear from the wording in the document that the bowling injury was very recent (1972), which was after the Veteran's service discharge.  In other words, the swelling was attributable to a post-service injury.

The Veteran has not provided statements or testimony as to an inservice disease or injury or continuity of symptomatology following service discharge.  The first time there is documented evidence of a left foot disability was in 2006-well over 30 years after service discharge.  This is evidence against the claim.  See Maxson, supra.  

Additionally, over the years, the Veteran has sought compensation claims with VA for his low back.  In some of these records, he complained of other orthopedic disabilities.  For example, when he was seen in April 2003, he reported back pain, leg pain, shoulder pain, and neck pain.  The Board finds as fact that had the Veteran been having left foot pain, that would have addressed such issue.  In other words, the Veteran did not have a chronic foot disability since being discharged from service.  When the Veteran sought Social Security disability benefits back in 2004, he did not include a left foot disability, which is further evidence against a finding of chronicity.

There is no competent evidence, either lay or medical, of an in-service disease or injury, a continuity of symptomatology following service discharge, or a nexus to service.  The Veteran's allegations that he has a current left foot disability from service are insufficient to establish a nexus to service.  Again, he has not made any specific statement as to why he thinks he has a current left foot disability due to service.  Rather, he has merely filed a claim for compensation benefits for a left foot disability.

Accordingly, for the reason stated above, the Board concludes that the preponderance of the evidence of the evidence is against the claim for service connection for a left foot disability.  In light of the evidence preponderating against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection is denied.  38 U.S.C.A. § 5107(b).


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for low back disability is granted.

Entitlement to service connection for allergies is denied.
Entitlement to service connection for dyspnea, as secondary to allergies, is denied.

Entitlement to service connection for sinus disability is denied.

Entitlement to service connection for a left foot disability is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for entitlement to service connection for a low back disability and bilateral hearing loss are decided.  

Low Back Disability Claim

STRs show that in December 1969 the Veteran complained of low back pain and was diagnosed with low back strain.  

As outlined above, in a June 2008 private opinion a doctor of chiropractic opined that after reviewing the Veteran's military record to include an injury in December 1969, and comparing his most recent conditions, the current problems began while he was in the military service.

The Board notes that the record is replete with treatment records for low back problems.  However, the Board finds that the private opinion is inadequate for adjudication purposes as it does not provide any rationale for the conclusion.

Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Bilateral Hearing Loss Claim

STRs show that in January 1969 the Veteran complained of loss of hearing in his right ear for 2 - 3 days.  The impression was otitis media (serous).  

At the March 2011 hearing before the undersigned AVLJ, the Veteran testified that he was an aviation electrician in the U.S. Navy, his sleeping quarters were directly underneath the catapults for the planes on the flight deck, and every time a plane launched it sounded like a loud cannon fire.  He stated that he did not wear hearing protection in his sleeping compartment.  

Moreover, the Veteran stated at the hearing that he had a private examination from the Gill Memorial Ear, Nose, and Throat Clinic.  The Board notes that this private examination is not of record and should be sought by the RO or AMC on remand.

As stated above, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379; Falzone, 8 Vet. App. 398; Caldwell, 1 Vet. App. 466.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  McLendon, 20 Vet. App. 79.

TDIU Claim

Since the claim for a TDIU is inextricably intertwined with the Veteran's other claims on appeal, a disposition as to this issue will be deferred pending resolution of the claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is remanded to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of the disabilities on appeal during the period of this claim to specifically include a private examination from the Gill Memorial Ear, Nose, and Throat Clinic.  

2.  The RO/AMC should obtain from the Social Security Administration the records relied upon in initially denying the claim and then subsequently awarding the claim for disability benefits, to include the Veteran's application, the medical records, and the decisions (the denial is not of record).  

3.  Then, the RO/AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

4.  Then, the Veteran should be afforded VA examinations by examiner(s) with appropriate expertise to ascertain the nature and etiology of his claimed low back disability and bilateral hearing disability.  The claims folder must be made available to and reviewed by the examiner(s).  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail, and the examination reports should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.  

Based upon the results of the examinations and review of the claims folder, the examiner(s) should provide opinions as to whether there is a 50 percent or better probability that any currently present low back disability or bilateral hearing disability originated during active service or are otherwise etiologically related to the Veteran's active service.  

The rationale for the opinions must also be provided.

5.  The RO/AMC should undertake any additional development it determines to be warranted.

6.  Then, the RO/AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


